1

2                                   UNITED STATES DISTRICT COURT
3                                         DISTRICT OF NEVADA
4                                                     ***
5
     JAMES FLAGG,
6

7
                            Plaintiff,
                                                         2:18-cv-01305-APG-VCF
8    vs.                                                 ORDER
9    AARON C. ROUSE,

10                         Defendant.

11         Before the court is pro se James Flagg’s Motion to File Documents Electronically (ECF No. 13).

12         Accordingly,

13         IT IS ORDERED James Flagg’s Motion to File Documents Electronically (ECF No. 13) is

14   GRANTED with the following provisions:

15         1.     On or before April 22, 2019, Mr. Flagg must provide certification that he has completed

16         the CM/ECF tutorial and is familiar with Part IC- Electronic Case Filing of the Local Rules that is

17         accessible on this Court’s website.

18         2.     Mr. Flagg is not authorized to file electronically until said certification is filed with the

19         Court within the time frame specified.

20         DATED this 22nd day of March, 2019.
                                                                _________________________
21                                                              CAM FERENBACH
                                                                UNITED STATES MAGISTRATE JUDGE
22

23

24

25
